 Case 1:19-cv-00614-JTN-ESC ECF No. 26 filed 09/09/19 PageID.312 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ANTHONY DAUNT, et al.,

        Plaintiffs,
                                                                    Case No. 1:19-cv-614
 v.

 JOCELYN BENSON, et al.,

        Defendants.
 ____________________________/

                                            ORDER

       This action involves constitutional claims brought under 42 U.S.C. § 1983 against

Michigan Secretary of State Jocelyn Benson regarding the creation and administration of

Michigan’s Independent Citizens Redistricting Commission for State Legislative and

Congressional Districts (“the Commission”). Plaintiffs are fifteen individuals who are allegedly

excluded from serving on the Commission. This Court permitted “Count MI Vote” d/b/a “Voters

Not Politicians” (hereinafter VNP) to intervene as a Defendant. Pending before the Court are

Plaintiffs’ motion for preliminary injunction and Defendants’ requests to brief motions to dismiss.

Having reviewed the pleadings and Pre-Motion Conference request papers, and being otherwise

familiar with the case circumstances, the Court determines that a Pre-Motion Conference is

unnecessary. Rather, given the time sensitive nature of the case and the duplicative nature of the

analyses under Federal Rules of Civil Procedure 65(a) and 12 regarding the strength of the merits

of Plaintiffs’ claims, the parties shall proceed with briefing Defendants’ proposed motions to

dismiss, contemporaneous with the filing of their responses to the motion for preliminary

injunction. Accordingly:
 Case 1:19-cv-00614-JTN-ESC ECF No. 26 filed 09/09/19 PageID.313 Page 2 of 2



       IT IS HEREBY ORDERED that responses to the motion for preliminary injunction (ECF

No. 4) shall be due not later than September 19, 2019. Any replies shall be filed within 14 days

of each respective response. See W.D. Mich. LCivR 7.2(a) (including “motions for injunctive

relief” within the definition of dispositive motions).

       IT IS FURTHER ORDERED that Defendants shall proceed with briefing their proposed

motions to dismiss limited to the issues presented in their Pre-Motion Conference papers (ECF

Nos. 16 & 25) and in accordance with the following schedule:

       (1)     Defendants’ Motions and Briefs shall be electronically filed not later than
               September 19, 2019;

       (2)     Plaintiffs’ Responses shall be electronically filed within 14 days of each respective
               Motion; and

       (3)     Defendants’ Replies shall be electronically filed within 7 days of each respective
               Response.

       IT IS FURTHER ORDERED that the parties shall adhere to this Court’s Local Civil Rule

10.9 when referencing a page of the record.

       IT IS FURTHER ORDERED that the parties shall, to the extent applicable, reference the

exhibits already filed in support of the motion for preliminary injunction and shall otherwise, to

the extent possible, collaborate on a single Joint Exhibit Book for the Court’s reference.

       IT IS FURTHER ORDERED that each movant shall provide chambers with one three-

ring binder containing paper courtesy copies of the respective dispositive motion papers, including

responses, replies and all accompanying exhibits, after electronic filing (with the header) and

properly tabbed. The movants shall submit the binders directly to Judge Neff’s chambers.


Dated: September 9, 2019                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge



                                                  2
